Judgment, Supreme Court, New York County (Kristin Booth Glen, J.), entered March 28, 1989 in favor of plaintiff in the amount of $15,211.04, with interest thereon, and underlying order, entered November 9, 1988, which granted plaintiff’s motion to the extent of directing entry of the money judgment and granted defendant’s cross motion to the extent of modifying the prior pendente lite order to limit payments for unreimbursed medical expenses to $2,500 per month, unanimously affirmed, without costs.
The plaintiff moved for an order directing entry of a money judgment for payment of unreimbursed medical expense arrears payable pursuant to a temporary maintenance order entered March 2, 1987. This order, as modified to reduce the award, was affirmed by this court by order dated December 15, 1987 [135 AD2d 421]. The defendant cross-moved to modify the prior order to eliminate or limit his responsibility for payment of plaintiff’s unreimbursed psychiatric expenses. The court *434granted the motion for entry of the judgment of arrears based on the doctrine of law of the case but modified the prior order to place a ceiling on unreimbursed medical expenses.
Because the issue of reimbursed medical payments was previously before the courts, the court properly applied the doctrine of law of the case (Martin v City of Cohoes, 37 NY2d 162, 165 [1975]). However, since the now-specified amount of expenses far exceeds the amount approximated, the court was within its discretion in modifying its prior award to place a ceiling on such expenses which mirrored the amount approximated by plaintiff in her original motion (Domestic Relations Law § 236 [B] [9]). Plaintiff has failed to show the necessity for the posting of security or that she is financially unable to pay counsel fees. Concur—Kupferman, J. P., Asch, Ellerin and Smith, JJ.